                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                              CRIMINAL MINUTES – GENERAL

charged offense and the precursor materials discovered during the search. Either is arguably
sufficient to detain Mr. Tillmon on grounds of dangerousness; both together mean that Judge
Fischer was bold in allowing Mr. Tillmon to await trial at home. (Docket No. 15). Simply as a
matter of common sense, the limitations on Mr. Tillmon’s movements also limit his ability to
evade supervision, gather explosive materials, or otherwise endanger the community.

      Pursuant to the Bail Reform Act, the Court therefore finds and rules that the existing
conditions, including 24-hour home confinement, are the “least restrictive further conditions”
necessary to assure the safety of the community. 18 U.S.C. § 3142(b). In so finding and ruling,
the Court has applied the factors set forth in 18 U.S.C. § 3142(g).

         IT IS SO ORDERED.

cc: Pretrial Services




CR-11 (04/15)                         Criminal Minutes – General            Page 2 of 2
